DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 2019104348327 filed May 23, 2019 as required by 37 CFR 1.55.
Claim Status
Claims Filing Date
September 9, 2022
Amended
1-10
Under Examination
1-10


Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 3 line 5 “andLPSO”.  
Claim 5 lines 1-2 “any of claim 1”.
Claim 5 line 5 “casted”.
Claim 5 lines 8-9 “to obtain the magnesium alloy; a temperature for melting”.
Claim 5 line 12 “40min”.
Claim 5 line 15 “a duration for the stand still 30 to 40 min”.
Claim 5 line 17 “20min”.
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 lines 2-5, claim 2 lines 2-5, claim 3 lines 2-4, and claim 4 lines 1-3 “having an elemental composition at the following atomic percentage: Li…, Ce…, Al…, Ca…, Cu…, Ni…, impurity element…, and the rest is Mg”.
Claim 2 line 5 “formed in magnesium alloys are high temperature phases”.
Claim 3 line 4 and claim 4 line 4 “the magnesium alloys”.
Claim 3 line 4 “high temperature phase of Lu5Mg24, Mg2Cu, Mg2Ni, Mg12Ce, Al11Ce3 and (Mg, Al)2Ca”.
Claim 5 line 4 “the obtained mixture”.
Claim 5 line 7 “the obtained shaped part”.
Claim 5 line 8 “the magnesium alloy”.
Claim 5 lines 13-14 “the system”.
Claim 5 line 16 “the melting process”.
Claim 5 line 16 “the melt”.
Claim 5, a broad range or limitation together with a narrow range or limitation with respect to the melting stirring duration.
Claim 5 line 13 “after the refining the temperature is raised to 780 to 800°C”. 
Claim 6 line 2 “pure magnesium ingot, a pure aluminum ingot”.
Claim 7 lines 2-5 “a refining agent can be added or an inert protective gas can be introduced…the inert protective gas is…”.
Claim 8 lines 1-2 “the solid solution treatment”.
Claim 8 lines 2 and 5 “the temperature”.
Claim 8 line 6 “the cooling manner”.
Claim 9 lines 1-2 “the plastic process”.
Claim 9 lines 2-10 “an extrusion, a rolling, or a forging…an extrusion…a temperature of the finishing rolling…”. 
Claim 9 lines 4-5 “an extrusion ratio…; an extrusion speed…”.
Claim 9 line 7 “the finish rolling”.
Claim 9 lines 7-10 “…finish rolling…a reduction in pass…a total reduction…a rolling speed…”.
Claim Objection
Claim 6 is objected to because of the following informalities:  
Line 2 “a pure magnesium, a pure aluminum” is grammatically incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 5-7 “wherein the magnesium alloy forms high temperature phases of Lu5Mg24, Mg2Cu, Mg2Ni, Mg12Ce, Al11Ce3 and (Mg,Al)2Ca, and long period stacking ordered (LPSO) phases of Mg-Lu-Al and Mg-Ce-Al” renders the claim indefinite. It is unclear if this claim limitation requires the claimed alloy to have the Lu5Mg24, Mg2Cu, Mg2Ci, Mg12Ce, Al11Ce3, and (Mg,Al)2Ca phases as well as the LPSO phases of Mg-Lu-Al and Mg-Ce-Al or if the alloy is only required to be able to form these phases, but they are not required by the claim to be present. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring the alloy to be able to form the recited phases, but not requiring the recited phases to be present.
Claim 5 line 3 “mixing raw materials in proportion” renders the claim indefinite. It is unclear what raw materials are required to be mixed in proportion. The raw materials and the proportions are not further limited, such that it appears to encompass any raw materials in any proportion. It is unclear if this limitation refers back to the raw materials and proportions listed in claim 1 of Lu, Ce, Al, Ca, Cu, Ni, impurity elements, and Mg. For the purpose of examination claim 5 will be given the broadest reasonable interpretation of requiring the raw materials and proportions recited in claim 1.
Claim 10 line 1 “method for preparing the magnesium alloy”  and claim 10 line 2 “in manufacture of a bridge plug, a fracturing ball” renders the claim indefinite. The method claim does not recite any method steps. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness because it recites a process without any active, positive steps delimiting how the process is actually practiced. MPEP 2173.05(q). 
Claims 2-4 are rejected as depending from claim 1.
Claims 6-9 are rejected as depending from claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 103350330 machine translation) in view of Gerold (US 2013/041455).
Regarding claim 1, Xu teaches a magnesium alloy composition with an overlapping amounts of Ce, Al, Cu, Ni, and Mg ([0007], [0008]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 1: at %
Claim 1: wt %
Xu (wt%) [0007]
Lu
0.1 to 8
0.72 to 37.58
-
Ce
0.001 to 0.05
0.006 to 0.188
0.02 to 0.06
Al
0.1 to 0.6
0.110 to 0.435
0.4 to 0.8
Ca
0.001 to 0.5
0.002 to 0.538
-
Cu
0.01 to 1
0.026 to 1.706
0.35 to 0.55
Ni
0.01 to 1
0.024 to 1.576
0.06 to 0.15
Mg
Balance
Balance
Balance


Xu is silent to the presence of Lu.
Gerold teaches a magnesium alloy ([0001]) with 0 to 25.0 wt% Lu ([0068]).
It would have been obvious to one of ordinary skill in the art in the alloy of Xu to include 0 to 25.0 wt% Lu because the degradation of the alloy in simulated body fluid (SBF) is reduced and both the environmentally assisted cracking (EAC) behavior and strength are improved (Gerold [0068]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Xu is silent to the presence of Ca.
Gerold teaches a magnesium alloy ([0001]) with 0 to 2.0 % Ca ([0072]).
It would have been obvious to one of ordinary skill in the art in the alloy of Xu to include 0 to 2.0 wt% Ca because Ca reduces the grain size of the magnesium alloy (Gerold [0072]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The limitation of claim 1 lines 5-7 that “the magnesium alloy forms high temperature phases of Lu5Mg24, Mg2Cu, Mg2Ni, Mg12Ce, Al11Ce3 and (Mg, Al)2Ca, and long period stacking ordered (LPSO) phases of Mg-Lu-Al and Mg-Ce-Al” has been considered and determined to recite a property of the claimed alloy. The claim is interpreted as the alloy being able to form the recited phases, but the recited phases are not required to be present in the teachings of the prior art. The composition of the prior art (i.e. Xu [0007], [0008]; Gerold [0068]) is substantially similar to that claimed. Further, the manufacturing process of the prior art (i.e. Xu [0011]; Gerold [0090]) is substantially similar to that of claim 5, which makes the alloy of claim 1. Therefore, it appears that the properties of the product of the prior art are substantially similar to those claimed, including the magnesium alloy forms high temperature phases of Lu5Mg24, Mg2Cu, Mg2Ni, Mg12Ce, Al11Ce3 and (Mg, Al)2Ca, and long period stacking ordered (LPSO) phases of Mg-Lu-Al and Mg-Ce-Al.
Regarding claim 5, Xu teaches manufacturing the magnesium alloy by melting the alloy elements in matched proportion (i.e. mixing raw materials in proportion to obtain a mixture; melting and refining the mixture to obtain a melt), casting into an ingot (i.e. casting the melt to obtain an ingot), hot-extruding (i.e. plastically processing the billet to obtain a shaped part), drawing into a wire, and heat treating (i.e. subjected the shaped part to an aging strengthening treatment thereby obtaining the magnesium alloy) ([0011]).
Xu is silent to homogenizing the ingot after casting.
Gerold teaches a magnesium alloy ([0001]) manufactured by casting then homogenizing ([0090]).
It would have been obvious to one of ordinary skill in the art in the process of Xu to homogenize the magnesium alloy after casting because it makes the magnesium alloy more uniform or similar.
Regarding claim 9, Xu teaches hot-extruding ([0011]).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 104004950 machine translation) in view of Gerold (US 2013/041455) and SU ‘581 (SU 492581 machine translation).
	Regarding claim 1, Sun teaches a magnesium alloy ([0002]) with an overlapping amount of Al ([0015]), Ca ([0017]), Cu ([0026]), Ni ([0025]), and Mg ([0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 1: at %
Claim 1: wt %
Sun (wt%) 
Sun Citation
Lu
0.1 to 8
0.72 to 37.58
-
-
Ce
0.001 to 0.05
0.006 to 0.188
-
-
Al
0.1 to 0.6
0.110 to 0.435
0.1 to 15.0
[0015]
Ca
0.001 to 0.5
0.002 to 0.538
0.1 to 10.0
[0017]
Cu
0.01 to 1
0.026 to 1.706
0.15 to 5.0
[0026]
Ni
0.01 to 1
0.024 to 1.576
0.016 to 5.0
[0025]
Mg
Balance
Balance
Balance
[0027]


	Sun is silent to the presence of Lu.
Gerold teaches a magnesium alloy ([0001]) with 0 to 25.0 wt% Lu ([0068]).
It would have been obvious to one of ordinary skill in the art in the alloy of Xu to include 0 to 25.0 wt% Lu because the degradation of the alloy in simulated body fluid (SBF) is reduced and both the environmentally assisted cracking (EAC) behavior and strength are improved (Gerold [0068]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Sun is silent to the presence of Ce.
SU ‘581 teaches a magnesium alloy ([0001], [0005], [0010]) with 0.1 to 0.15 wt% Ce ([0001], [0009]).
It would have been obvious to one of ordinary skill in the art in the alloy of Xu to include 0.1 to 0.15 wt% Ce because it improves the plastic characteristics and casting properties of the alloy, such as fluidity, and it decreases the tendency to form cracks (SU ‘581 [0001]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The limitation of claim 1 lines 5-7 that “the magnesium alloy forms high temperature phases of Lu5Mg24, Mg2Cu, Mg2Ni, Mg12Ce, Al11Ce3 and (Mg, Al)2Ca, and long period stacking ordered (LPSO) phases of Mg-Lu-Al and Mg-Ce-Al” has been considered and determined to recite a property of the claimed alloy. The claim is interpreted as the alloy being able to form the recited phases, but the recited phases are not required to be present in the teachings of the prior art. The composition of the prior art (i.e. Sun [0015], [0017], [0025]-[0027]; Gerold [0068]; SU ‘581 [0001], [0009]) is substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to those claimed, including the magnesium alloy forms high temperature phases of Lu5Mg24, Mg2Cu, Mg2Ni, Mg12Ce, Al11Ce3 and (Mg, Al)2Ca, and long period stacking ordered (LPSO) phases of Mg-Lu-Al and Mg-Ce-Al.
Regarding claim 2, Sun in view of Gerold and SU ‘581 teaches a magnesium alloy (Sun [0002]; Gerold [0001]; SU ‘581 [0001], [0005], [0010]) with an overlapping composition of 0 to 25.0 wt% Lu (Gerold [0068]), 0.1 to 0.15 wt% Ce (SU ‘581 [0001], [0009]), Al (Sun [0015]), Ca (Sun [0017]), Cu (Sun [0026]), Ni (Sun [0025]), and Mg (Sun [0027]; Gerold ; SU ‘581). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 2: at %
Claim 2: wt %
Sun (wt%)
Sun Citations
Lu
0.10 to 4.00
0.71 to 22.71
-
-
Ce
0.001 to 0.04
0.01 to 0.18
-
-
Al
0.20 to 0.50
0.22 to 0.44
0.1 to 15.0
[0015]
Ca
0.10 to 0.40
0.16 to 0.52
0.1 to 10.0
[0017]
Cu
0.10 to 0.50
0.26 to 1.03
0.15 to 5.0
[0026]
Ni
0.10 to 0.50
0.24 to 0.95
0.016 to 5.0
[0025]
Mg
Balance
Balance
Balance
[0027]


Regarding claim 3, Sun in view of Gerold and SU ‘581 teaches a magnesium alloy (Sun [0002]; Gerold [0001]; SU ‘581 [0001], [0005], [0010]) with an overlapping composition of 0 to 25.0 wt% Lu (Gerold [0068]), 0.1 to 0.15 wt% Ce (SU ‘581 [0001], [0009]), Al (Sun [0015]), Ca (Sun [0017]), Cu (Sun [0026]), Ni (Sun [0025]), and Mg (Sun [0027]; Gerold ; SU ‘581). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 3: at %
Claim 3: wt %
Sun (wt%)
Sun Citation
Lu
0.50
3.47
-
-
Ce
0.02
0.11
-
-
Al
0.20
0.21
0.1 to 15.0
[0015]
Ca
0.10
0.16
0.1 to 10.0
[0017]
Cu
0.20
0.50
0.15 to 5.0
[0026]
Ni
0.10
0.23
0.016 to 5.0
[0025]
Mg
Balance
Balance
Balance
[0027]


Regarding claim 4, Sun in view of Gerold and SU ‘581 teaches a magnesium alloy (Sun [0002]; Gerold [0001]; SU ‘581 [0001], [0005], [0010]) with an overlapping composition of 0 to 25.0 wt% Lu (Gerold [0068]), 0.1 to 0.15 wt% Ce (SU ‘581 [0001], [0009]), Al (Sun [0015]), Ca (Sun [0017]), Cu (Sun [0026]), Ni (Sun [0025]), and Mg (Sun [0027]; Gerold ; SU ‘581). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 4: at %
Claim 4: wt %
Sun (wt%)
Sun Citation
Lu
4.0
22.80
-
-
Ce
0.04
0.18
-
-
Al
0.50
0.44
0.1 to 15.0
[0015]
Ca
0.50
0.65
0.1 to 10.0
[0017]
Cu
0.40
0.83
0.15 to 5.0
[0026]
Ni
0.20
0.38
0.016 to 5.0
[0025]
Mg
Balance
Balance
Balance
[0027]


Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 104004950 machine translation) in view of Gerold (US 2013/041455) and SU ‘581 (SU 492581 machine translation) as applied to claim 1 above, and further in view of Kawamura (US 2009/0035171).
Regarding claim 5, Sun teaches a method for manufacturing the magnesium alloy ([0058]) of precise dosing according to the alloy formulation (i.e. mixing raw materials in proportion to obtain a mixture) ([0060]), smelting, protection, and refining (i.e. melting and refining the mixture to obtain a melt) ([0061]-[0063]), casting (i.e. casting the melt to obtain an ingot) ([0064]-[0067]), and extruding or forging to form products (i.e. physically processing the billet to obtain a shaped part) ([0069]).
Sun is silent to homogenizing the ingot.
Gerold teaches a magnesium alloy ([0001]) manufactured by casting then homogenizing ([0090]).
It would have been obvious to one of ordinary skill in the art in the process of Xu to homogenize the magnesium alloy after casting because it makes the magnesium alloy more uniform or similar.
Sun is silent to subjected the shaped part to an aging strengthening treatment.
Kawamura teaches a method of manufacturing a magnesium alloy ([0001]) including aging ([0221]).
It would have been obvious to perform an aging strengthening treatment on the shaped part of Sun to improves the strength of the alloy (Kawamura [0221]).
Regarding claim 6, Sun teaches using binary Al-X master alloys and pure elements in order to for the alloy formulation ([0060]). Differences in concentration or temperature ill not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144.05(II)(A).
Regarding claim 7, Sun teaches refining by adding a charge (i.e. adding a refining agent is added) and using a protective gas to avoid oxidation (i.e. inert protective gas) ([0062]).
Regarding claim 9, Sun teaches extruding or forging ([0069]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 104004950 machine translation) in view of Gerold (US 2013/041455) and SU ‘581 (SU 492581 machine translation) as applied to claim 5 above, and further in view of Zheng (CN 109680195 machine translation).
Regarding claim 8, Sun is silent to a solid solution treatment.
Zheng teaches a Mg-RE magnesium alloy ([0002]) manufactured by keeping at 250 to 500°C for 3 to 50 hours (i.e. solid solution treatment) before forging ([0039]).
It would have been obvious to one of ordinary skill in the art in the process of Sun prior to forging keeping the alloy at 250 to 500°C for 3 to 50 hours (i.e. solid solution strengthening) because it significantly improves the microstructure of the material such that the original grains are thinner and the coarser second phase is more uniformly distributed (Zheng [0078]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 104004950 machine translation) in view of Gerold (US 2013/041455) and SU ‘581 (SU 492581 machine translation) as applied to claim 1 above, and further in view of Walton (US 2016/0265091).
Regarding claim 10, Sun is silent to manufacturing a bridge plug of fracturing ball.
Walton teaches downhole tools used in the oil and gas industry ([0001], [0008]) such as fracturing plugs or bridge plugs ([0002], [0019]) manufactured using a doped magnesium alloy ([0020]).
It would have been obvious to one of ordinary skill in the art for the alloy of Sun in view of Gerold and SU ‘581 to manufacture a fracturing plug or bridge plug because it is a magnesium alloy (Sun [0002]; Walton [0020]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735    



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735